UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-4683



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PATRICIA DERBAUM,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Falcon B. Hawkins, Chief District
Judge. (CR-97-453)


Submitted:   April 29, 1999                   Decided:   May 5, 1999


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mendel J. Davis, Mount Pleasant, South Carolina, for Appellant. J.
Rene Josey, United States Attorney, Miller W. Shealy, Jr., Assis-
tant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Patricia Derbaum appeals the 235-month sentence she received

after she pled guilty to conspiracy to possess with intent to

distribute and to distribute methamphetamine.          See 21 U.S.C. § 846

(1994).    She contends that the district court clearly erred in

finding that she obstructed justice, see U.S. Sentencing Guidelines

Manual § 3C1.1 (1997), and in finding that she failed to accept

responsibility for her criminal conduct.          See USSG § 3E1.1.          We

affirm.

     Following her initial appearance and release on bond, Derbaum

tested positive for drug use on numerous occasions.             Her bond was

revoked and she was rearrested.       She was again released on bond to

begin a month-long inpatient treatment program.              Derbaum then

agreed    to   cooperate   with   authorities,   but   failed    to   take    a

scheduled polygraph examination and absconded before sentencing.

She was arrested a few months later in possession of marijuana and

“crank” (a crytalline amphetamine).

     When she was sentenced, Derbaum testified that she failed to

appear for sentencing because she had been threatened by members of

the Hell’s Angels and feared for her safety and that of her

daughter. The district court, however, did not credit her explana-

tion and determined that Derbaum had willfully obstructed justice

and had failed to demonstrate acceptance of responsibility.                  We

find that neither of the court’s decisions is clearly erroneous.


                                     2
     We therefore affirm the sentence. We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                          AFFIRMED




                                3